Title: Franklin and Lafayette’s List of Prints to Illustrate British Cruelties, [c. May 1779]
From: Franklin, Benjamin,Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: 


[c. May, 1779]
1. The Burning of Charleston (Date)
A fine Town by the Waterside, being a Port, but without any Defence.
A Spire rising among the Houses, belonging to the House of Worship.
A Belfrey belonging to the Town House all in Flames.—
The Inhabitants had all left it.
2. The Burning of Falmouth (Date Nov. 1775)
A fine Town & Port, but without Defence
Ships firing hot Shot, & throwing Bombs & Carcasses into the Town; English Colours.
The Houses partly in Flames
Sailors with Torches setting fire to others.
The Inhabitants flying out of it carrying off the Sick and Aged

Women with Children in their Arms.
Some kill’d as they go off, and lying on the ground.—
3. The Burning of Norfolk
fine Town & Port, several Churches
Town House
Inhabitants flying as above, & Ships firing


4. The Burning of Bedford
}
  all defenseless Places.—


5. The Burning of Esopus




6. The Cannonading of Bristol



  7. ——— of Stoningtown People flying, &c—



8. The putting Prisoners to death in cold Blood after having surrendred their Arms, & demanded Quarter.— Baylor’s Troop
9. Prisoners dying in their Goals, with Hunger Cold & want of Fresh Air.
10. Dunmore’s hiring the Negroes to murder their Masters Families
A large House
Blacks arm’d with Guns & Hangers
Master & his Sons on the Ground dead,
Wife & Daughters lifted up in the Arms of the Negroes as they are carrying off.
11. Savages killing and scalping the Frontier Farmers and their Families, Women and Children, English Officers mix’d with the Savages, & giving them Orders & encouraging them.

12. Governor Tonyn sitting in State, a Table before him, his Soldiers & Savages bringing in Scalps of the Georgia People, & presenting them. Money on the Table with which he pays for them.
13. The Commanding Officer at Niagara, receiving in like Manner the Scalps of the Wioming Families.- -
14. The King of England, giving Audience to his Secretary at War, who presents him a Schedule intitled Acct. of Scalps. which he receives very graciously.
15. American Prisoners, put on board Men of War, & whips to make them fight against their Countrymen & Relations
16. Americans put on board Ships in Irons to be carried to the East Indies, & Senegal, where they died with Misery & the unwholesomeness of the Climate.—
17. Burning the Wounded with Straw at the Crooked Billet Small place in pensilvania
18. Prisonners kill’d and Roasted for a great festival where the Canadian indians are eating American flesh, Colonel Buttler an english officer Setting at table
19. British officers who being prisonners on parole are well Receiv’d in the Best American families, and take that opportunity of corrupting Negroes and Engaging them to desert from the house, to Robb, and even to Murder theyr Masters
20. American officers who as they arrive in the British Camp are insulted By an enrag’d Soldiery—theyr Monney, theyr Cocades, theyr sword, and all theyr Cloathes are taken a way from them—

21. A durty prison ship where American officers are Confin’d without Being at liberty to take the Air, and so Crowded that they Can live but a few days—British officers Come to laugh at ’em and insult at theyr Miseries.
22. British officers plundering with theyr own hands farm houses, abusing the old people of the house, insulting the young land lady, and frightening the children
23. An honorable Captain Corning last Spring in the house of A Gentleman Call’d Mr West at White Marsh, Rushing in the Room where Miss West and An other Young lady Were sleeping at two o’clock in the Morning—the Captain and soldiers jump to the Beds of the two ladies, and with fix’d Bayonnets Upon theyr Breasts Make Several inquiries, and laugh at theyr dreadfull situation in the Most abusive Manner
24. An other Right honorable Captain Going out on a detachement an killing defenceless people.
25. General Gage’s Perfidy to the Inhabts of Boston.
26. Counterfeiting the Paper Money
 
Notations in Franklin’s hand: Ideas for the Prints / List of British Cruelties
